Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01245-CV
____________
 
W.W. PAYTON CORPORATION, Appellant
 
V.
 
SBC SOUTHWESTERN BELL,
Appellee
 

 
On Appeal from County Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 793,660
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 7, 2005.
On June
13, 2006, appellant filed a motion to dismiss the appeal because the case has
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Hudson, Fowler, and Seymore.